MEMORANDUM ***
Arosak Khanom Matoosian, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of her motion to reopen. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to former 8 U.S.C. § 1105a(a). We review for abuse of discretion the denial of a motion to reopen. See Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999). We deny the petition for review.
The IJ did not abuse his discretion in denying Matoosian’s motion to reopen based on changed country conditions in Iran where the reports on religious freedom Matoosian submitted concerned events that occurred prior to her merits hearing, and Matoosian failed to demonstrate that evidence of those events was unavailable at the time of that hearing. See INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992) (holding that a motion to reopen may be denied for failure to introduce previously unavailable evidence).
Furthermore, the IJ properly determined that the Department of State travel advisories and periodical articles Matoosian provided, describing the threat to U.S. citizens and westerners in Iran, were not probative of her claim. See Konstantinova, 195 F.3d at 530 (upholding denial of motion to reopen where petitioner introduced evidence that was too general in nature to demonstrate a well-founded fear of persecution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.